Citation Nr: 0740088	
Decision Date: 12/20/07    Archive Date: 12/26/07

DOCKET NO.  05-31 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the reduction of the veteran's 30 percent rating for 
bilateral hearing loss to noncompensable was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1953 to May 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


FINDINGS OF FACT

1.  In a January 2003 rating decision, the RO increased the 
evaluation of the veteran's bilateral hearing loss from 
noncompensable to 30 percent disabling, effective October 1, 
2002, based on the findings of the December 2002 VA 
audiological evaluation.

2.  The December 2002 VA audiometric test results show that 
the veteran had level XI hearing in his right ear and level 
IV hearing in his left ear.

3.  VA audiometric test results conducted in August 2003 show 
that the veteran had level XI hearing in his right ear and 
level II hearing in his left ear.

4.  VA audiometric test results conducted in January 2004 
show that the veteran had level IX hearing in his right ear 
and level I hearing in his left ear.

5.  Reexamination disclosing improvement in the veteran's 
service-connected bilateral hearing loss was shown in the 
January 2004 VA audiological evaluation, when compared with 
the findings of the December 2002 VA audiological evaluation.

6.  The RO entered a rating action proposing a reduction of 
the veteran's 30 percent evaluation for bilateral hearing 
loss in March 2004 and, following appropriate notification, 
took final action on the reduction in July 2004; the RO 
notified the veteran and his representative of the action 
later that same month, and made the reduction effective from 
September 1, 2004.  The effective date was subsequently 
amended by the RO in a December 2005 rating decision to 
October 1, 2004.


CONCLUSION OF LAW

The reduction in the evaluation for bilateral hearing loss, 
from 30 percent to noncompensable, effective October 1, 2004, 
was proper and a compensable rating is not warranted.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.103, 
3.105, 3.344, 4.85, Diagnostic Code 6100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Reduction in Disability Evaluation of Bilateral Hearing Loss

The veteran is seeking restoration of a 30 percent disability 
rating for bilateral hearing loss.

Where the reduction in evaluation of a service-connected 
disability or employability status is considered warranted 
and the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance will be 
prepared setting forth all material facts and reasons.  The 
beneficiary will be notified at his latest address of record 
of the contemplated action and furnished detailed reasons 
therefore, and will be given 60 days for the presentation of 
additional evidence to show that compensation payments should 
be continued at their present level.  Unless otherwise 
provided in paragraph (i) of this section, if additional 
evidence is not received within that period, final rating 
action will be taken and the award will be reduced or 
discontinued effective the last day of the month in which a 
60-day period from the date of notice to the beneficiary of 
the final rating action expires. 38 C.F.R. § 3.105(e) (2007).

The Board concludes that the procedural requirements for 
reduction have been satisfied in this case.  In a January 
2003 rating decision, the RO increased the veteran's 
evaluation from noncompensable to 30 percent disabling, 
effective October 1, 2002.  The RO issued a rating decision 
proposing a reduction of the veteran's 30 percent evaluation 
for bilateral hearing loss in the March 2004 rating decision.  
The veteran and his representative were notified of that 
proposal by a letter dated in April 2004, their right to 
request a hearing, and informing the veteran that his 
benefits would be reduced if he failed to submit additional 
evidence within 60 days.  The veteran did not request a 
hearing or respond to the letter within 60 days.  The RO then 
took final action on the reduction in July 2004, notified the 
veteran of the action in July 2004; and made the reduction 
effective from September 1, 2004.  Subsequently, the RO 
revised the effective date to October 1, 2004.  As such, the 
proper procedures were followed.  The next issue is whether 
the RO properly reduced the evaluation based on the evidence.

In this case, the 30 percent rating was in effect from 
October 1, 2002, to October 1, 2004, less than 5 years.  
Therefore, various provisions of 38 C.F.R. § 3.344, 
pertaining to stabilization of disability ratings, do not 
apply, and reexamination disclosing improvement will warrant 
a rating reduction.  38 C.F.R. § 3.344(c) (2007).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. § 
1155; 38 C.F.R. Part 4 (2007).  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2007).  After careful consideration of the evidence, 
any reasonable doubt remaining is resolved in favor of the 
veteran.  See 38 C.F.R. § 4.3 (2007).  The veteran's entire 
history is reviewed when making disability evaluations.  See 
38 C.F.R. 4.1 (2007); Schafrath v. Derwinski, 1 Vet. App. 
589, 592 (1995).  

In evaluating service-connected hearing impairment under the 
provisions of Diagnostic Code 6100, disability ratings are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmen v. Principi, 3 Vet. 
App. 345, 349 (1992).

The Rating Schedule establishes the eleven auditory acuity 
levels and is currently located at 38 C.F.R. § 4.85, 
Diagnostic Code 6100.  This rating criteria was in effect 
prior to October 1, 2004, the effective date of the 
reduction.  An examination for hearing impairment for VA 
purposes must be conducted by a state-licensed audiologist 
and must include a controlled speech discrimination test 
(Maryland CNC) and a pure tone audiometry test.  Examinations 
will be conducted without the use of hearing aids.  38 C.F.R. 
§ 4.85(a) (2007).

Table VI, "Numeric Designation of Hearing Impairment Based on 
Puretone Threshold Average and Speech Discrimination," is 
used to determine a Roman numeral designation (I through XI) 
for hearing impairment based on a combination of the percent 
of speech discrimination (horizontal rows) and the puretone 
threshold average (vertical columns).  The Roman numeral 
designation is located at the point where the percentage of 
speech discrimination and puretone threshold average 
intersect.  38 C.F.R. § 4.85(b) (2007).

Table VIa, "Numeric Designation of Hearing Impairment Based 
Only on Puretone Threshold Average," is used to determine a 
Roman numeral designation (I through XI) for hearing 
impairment based only on the puretone threshold average.  
Table VIa will be used when the examiner certifies that use 
of the speech discrimination test is not appropriate because 
of language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 38 
C.F.R. § 4.86.  38 C.F.R. § 4.85(c) (2007).

"Puretone threshold average," as used in Tables VI and VIa, 
is the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  This average is used in all 
cases to determine the Roman numeral designation for hearing 
impairment from Table VI or VIa.  38 C.F.R. § 4.85(d) (2007).

Table VII, "Percentage Evaluations for Hearing Impairment," 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing and the vertical columns the ear having the poorer 
hearing.  The percentage evaluation is located at the point 
where the row and column intersect.  38 C.F.R. § 4.85(e) 
(2007).

The Rating Schedule also takes into account exceptional 
patterns of hearing impairment.  Consequently, when the pure 
tone threshold at each of the four specified frequencies 
(1000, 2000, 3000 and 4000 Hertz) is 55 decibels or more, the 
higher numeral designation for hearing impairment from Table 
VI or Table VIa will be applied.  38 C.F.R. § 4.86(a) (2007).

Alternatively, when the puretone threshold is 30 decibels or 
less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, 
the Roman numeral designation for hearing impairment will 
determine from either Table VI or Table VIa, whichever 
results in the higher numeral, and that numeral will then be 
elevated to the next higher Roman numeral.  38 C.F.R. § 
4.86(b) (2007).

Initially, in October 2002, the veteran filed a claim for an 
increased rating for his bilateral hearing loss, and in 
December 2002, he was afforded a VA audiological evaluation, 
which revealed pure tone threshold levels, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
35
80
105
105
LEFT
N/A
15
45
60
65

Pure tone threshold levels averaged 81 decibels for the right 
ear and 46 decibels for his left ear.  Speech audiometry 
revealed speech recognition ability of 32 percent in his 
right ear and 72 percent in his left ear.

The mechanical application of the Rating Schedule to the 
December 2002 VA audiometric evaluation shows that the 
veteran had level XI hearing in his right ear and level IV 
hearing in his left ear, which warrants a 30 percent 
disability rating under Diagnostic Code 6100.  The 
exceptional patters of hearing impairment set forth in 
38 C.F.R. § 4.86 were not applicable.

Based on the findings of the December 2002 VA audiological 
evaluation, in a January 2003 rating decision, the RO 
increased the evaluation of the veteran's bilateral hearing 
loss to 30 percent under Diagnostic Code 6100, effective 
October 1, 2002.  The rating decision noted that the veteran 
underwent a tympanoplasty and mastiodectomy in September 2002 
and that a future examination would be requested as there was 
a possibility of improvement in the veteran's hearing acuity.  

The veteran underwent a VA audiological evaluation as an 
outpatient in August 2003 which revealed pure tone threshold 
levels, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
45
90
105
110
LEFT
N/A
15
45
60
65

Pure tone threshold levels averaged 88 decibels for the right 
ear and 46 decibels for his left ear.  Speech audiometry 
revealed speech recognition ability of 28 percent in his 
right ear and 88 percent in his left ear.

The mechanical application of the Rating Schedule to the 
August 2003 VA audiometric evaluation shows that the veteran 
had level XI hearing in his right ear and level II hearing in 
his left ear.  Such findings would be compatible with a 10 
percent disability rating under Diagnostic Code 6100.  
However, outpatient evaluations, such as this, are not 
normally used for rating purposes.  The examination was not 
conducted for rating purposes, but rather was ordered by the 
veteran's ENT, therefore, it is not clear whether the 
examination requirements set forth in 38 C.F.R. § 4.85(a) 
were satisfied.  Accordingly, it is not entitled to the same 
probative value as an authorized VA audiological examination 
for rating purposes.  However, it will be considered for the 
purpose of showing improvement between the December 2002 
evaluation and the January 2004 evaluation.  

In September 2003, the veteran filed a new claim seeking a 
higher rating for his bilateral hearing loss, and in January 
2004, he was afforded another formal VA audiological 
evaluation, which revealed pure tone threshold levels, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
45
90
105
105
LEFT
N/A
20
40
65
65

Pure tone threshold levels averaged 86 decibels for the right 
ear and 48 decibels for his left ear.  Speech audiometry 
revealed speech recognition ability of 44 percent in his 
right ear and 92 percent in his left ear.

The January 2004 audiological examinations showed Level IX 
hearing for the right ear and Level I hearing for the left 
ear.  38 C.F.R. § 4.85 Table VI (2007).  Applying these 
findings to the Table in the Rating Schedule shows that a 30 
percent evaluation is not warranted for the veteran's 
service-connected bilateral hearing loss.  38 C.F.R. § 4.85 
Table VII (2007).  In fact, a noncompensable evaluation is 
warranted under 38 C.F.R. § 4.85 Table VII.  Consideration of 
38 C.F.R. § 4.86(a) is not warranted because neither ear 
showed puretone thresholds of 55 decibels or more in the four 
specified frequencies nor were the criteria of 38 C.F.R. 
§ 4.86(b) met.

Based upon the above information, the veteran is not entitled 
to a 30 percent or higher evaluation for his bilateral 
hearing loss, effective October 1, 2004, and the RO was 
correct when it concluded that a reduction was proper as 
there was improvement shown on examination.  In summary, the 
Board concludes that the reduction of the veteran's rating 
from 30 percent to noncompensable was proper because the 
evidence shows improvement.

Finally, the Board concludes that this matter need not be 
remanded to have the RO refer the veteran's claim to the 
Under Secretary for Benefits or to the Director of the 
Compensation and Pension Service, pursuant to 38 C.F.R. 
§ 3.321(b), for assignment of an extra-schedular rating.  The 
criteria for referral do not rely exclusively on objective 
test results.  Martinak v. Nicholson, 21 Vet. App. 447, 455 
(2007).  

In Martinak, the Court noted that VA had revised its hearing 
examination worksheets to include the effect of the veteran's 
hearing loss disability on occupational functioning and daily 
activities.  See Revised Disability Examination Worksheets, 
Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 
24, 2007); see also 38 C.F.R. § 4.10 (2007).  The Court also 
noted, however, that even if an audiologist's description of 
the functional effects of the veteran's hearing disability 
was somehow defective, the veteran bears the burden of 
demonstrating any prejudice caused by a deficiency in the 
examination.

In this case, the VA examinations were conducted before the 
examination worksheets were revised to include the effects of 
hearing loss disability on occupational functioning and daily 
life.  The veteran, as a lay person, is nevertheless 
competent to submit evidence of how the hearing loss affects 
his everyday life.  See Layno v. Brown, 6 Vet. App. 465, 469-
470 (1994)(finding that lay testimony is competent when it 
regards features or symptoms of injury or illness).  In this 
case, the audiological examination reports do not include 
information pertaining to the veteran's functional 
impairment, however, the veteran has not demonstrated how he 
was prejudiced by any deficiencies in the examinations.  
Moreover, the evidence does not contain any evidence showing 
that the veteran's hearing loss resulted in marked 
interference with employment.   

The representative's written argument dated in June 2007 
cites 38 C.F.R. §§ 4.2, 4.10 for the proposition that VA's 
audiometric tests, conducted in a sound-attenuated room, are 
inadequate because the test does not equate to testing or 
evaluation of the veteran's ability to function under the 
ordinary conditions of daily life and upon his ordinary 
activity.  In addressing this issue in Martinak, the Court 
declined to invalidate the VA's hearing acuity test procedure 
because the appellant did not present expert medical evidence 
demonstrating that an audiometric test conducted in a sound-
controlled room produces inaccurate, misleading, or 
clinically unacceptable test results.  The appellant also did 
not offer any expert medical evidence demonstrating that an 
alternative testing method existed and that this method was 
in use by the general medical community.  The appellant 
simply offered his own unsubstantiated lay opinion as to the 
impropriety of this testing method.  Martinak at 454-55.  
Here, the representative similarly presented no expert 
medical evidence and offered only his own unsubstantiated 
opinion.  Therefore, the Board concludes that the VA 
examinations are valid and meet the regulatory requirements.

The Board notes this determination is based on application of 
pertinent provisions of the VA's Schedule for Rating 
Disabilities, and there is no showing that the veteran's 
bilateral hearing loss reflects so exceptional or so unusual 
a disability picture as to warrant the assignment of a 
compensable evaluation on an extra-schedular basis, and 
indeed, neither the veteran nor his representative has 
identified any exceptional or unusual disability factors.  
See 38 C.F.R. § 3.321 (2007).  In this regard, the Board 
observes that there is no showing the disability results in 
marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation), and the condition 
is not shown to warrant any, let alone, frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of evidence of these factors, the criteria for 
submission for assignment of an extraschedular rating are not 
met.  Thus, the Board is not required to remand this claim to 
the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify, pursuant to the Veterans Claims 
Assistance Act (VCAA), the veteran and any representative of 
any information, medical evidence, or lay evidence not 
previously provided to the VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the veteran and which portion VA will attempt to 
obtain on the veteran's behalf. See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2007).  The notice must (1) inform the veteran about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the veteran about the 
information and evidence that VA will seek to provide; (3) 
inform the veteran about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
veteran to provide any evidence in the veteran's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), see also Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

The Board finds that the content requirements of the duty to 
notify the veteran have been fully satisfied.  See 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007).  
A letter from the RO dated in September 2003 informed the 
veteran what evidence the veteran was to provide to VA in 
support of his claim and what evidence VA would attempt to 
obtain on his behalf.

The veteran also received additional notice by way of the 
VCAA notification in April 2005. The April 2005 letter again 
informed the veteran of the type of evidence needed to 
substantiate his claims as well as an explanation of what 
evidence the veteran was to provide to VA in support of his 
claim and what evidence VA would attempt to obtain on his 
behalf.  The April 2005 letter explicitly asked that the 
veteran provide any pertinent evidence in his possession.

While the RO's April 2005 letter was issued after the rating 
decision, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement is harmless error.  See 
Mayfield v. Nicholson, 444 F.3d at 1334; Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  After the 
additional VCAA notice was provided, the case was thereafter 
readjudicated by way of a statement of the case that was 
issued in August 2005.  The Court also held in Mayfield that 
VCAA notice need not be contained in a single communication.  
Accordingly, the notices sent by the RO collectively met the 
requirements of the VCAA.

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim. Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate the veteran's claim for an increased rating, but 
he was not provided with notice of the type of evidence 
necessary to establish an effective date for the disability 
on appeal.  Despite the inadequate notice provided to the 
veteran on this element, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The veteran 
was notified of the criteria pertaining to effective dates 
for a reduction in various notices from the RO and therefore 
a reasonable person would be expected to understand the 
criteria used to assign the appropriate effective date.  In 
April 2005, the veteran provided a statement to VA in which 
he indicated that he had no additional information or 
evidence to provide.  In several other statements, he 
reported that his treatment records were with VA facilities 
and should be obtained.  Accordingly, it is clear that the 
veteran also understood what was required to substantiate a 
claim for a higher rating. 

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issue has been obtained.  
The veteran's post-service treatment records have been 
obtained, and he was afforded  VA examinations. For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by VA to obtain evidence necessary to 
substantiate the veteran's claims.  Therefore, no further 
assistance to the veteran with the development of the 
evidence is required.

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to restoration of a 30 percent disability rating 
for bilateral hearing loss, effective October 1, 2004, or a 
rating in excess of noncompensable, is denied.



____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


